       Case 1:02-cr-00079-BLW Document 1322 Filed 01/04/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:02-cr-00079-BLW
          Plaintiff,
                                             MEMORANDUM DECISION
           v.                                AND ORDER

 JUAN ANTONIO ZAVALA,

          Defendant.



                               INTRODUCTION

      Before the Court is Defendant Juan Antonio Zavala’s Motion for Sentencing

Reduction (Dkt. 1317). For the reasons explained below, the Court will deny the

motion.

                                    ANALYSIS
      In February 2005, this Court sentenced Mr. Zavala to 360 months’

imprisonment after a jury convicted him of was convicted of: (1) conspiring to

distribute methamphetamine, cocaine and ecstasy; and (2) distributing 50 grams of

more of methamphetamine.

      Defendant asks this Court to reduce his sentence based on the First Step Act.

As the government correctly explains in its response, however, the First Step Act

does not apply here because the defendant was not sentenced for a crack cocaine


MEMORANDUM DECISION AND ORDER - 1
       Case 1:02-cr-00079-BLW Document 1322 Filed 01/04/21 Page 2 of 2




offense. See Response, Dkt. 1320, at 2-3. The Court will therefore deny the motion.

                                     ORDER
      IT IS ORDERED that Defendant’s Motion for Sentencing Reduction (Dkt.

1317) is DENIED.

                                            DATED: January 4, 2021


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 2
